Case 2:16-cv-00429-SRC-CLW Document 309 Filed 07/20/21 Page 1 of 2 PageID: 7864




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



  DS-CONCEPT TRADE INVEST LLC,

                        Plaintiff,                 Civil Action No.: 16-0429 (SRC) (CLW)

         v.                                        NOTICE OF CHANGE OF FIRM
                                                   NAME AND EMAIL CONTACT
  ATALANTA CORPORATION, et al.,

                        Defendants.


        PLEASE TAKE NOTICE that, that effective July 1, 2021, Hahn & Hessen LLP, co-

 counsel to Defendant Atalanta Corporation (“Atalanta”) in the above-captioned matter, has

 changed its name and e-mail addresses. The new firm name is Thompson Coburn Hahn &

 Hessen LLP. The mailing address and contact telephone numbers remain unchanged. The

 following attorneys, who are counsel of record for Atalanta, may now be reached at the

 following email addresses:

       Attorney Name                              E-mail Address

       Zachary G. Newman                          znewman@thompsoncoburn.com

       Steven R. Aquino                           saquino@thompsoncoburn.com

        Counsel for Atalanta respectfully request that the Clerk and all counsel update this firm’s

 new name and email address information.




                         [SIGNATURE ON FOLLOWING PAGE]
Case 2:16-cv-00429-SRC-CLW Document 309 Filed 07/20/21 Page 2 of 2 PageID: 7865




 Dated: New York, New York
        July 20, 2021

                                         THOMPSON COBURN
                                         HAHN & HESSEN LLP

                                         By:    s/Zachary G. Newman
                                                Zachary G. Newman, Esq.
                                                Steven R. Aquino, Esq.

                                         488 Madison Avenue
                                         New York, New York 10022
                                         Telephone: (212) 478-7200
                                         Facsimile: (212) 478-7400
                                         znewman@thompsoncoburn.com
                                         saquino@thompsoncoburn.com

                                         Co-counsel for Defendant Atalanta Corporation

 TO:   All Counsel of Record (via ECF)




                                            2
